Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 7/08/2022, Applicant has amended Claims 31, 46-50, 52-54, 56-58, 61-72, and added a new claim, Claim 73.  
Claims 57-58 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claims 31, 46-56, and 60-73 are under consideration. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Withdrawn 35 USC § 112
The prior rejection of Claims 31, 46-56, and 60-72 under 35 U.S.C. § 112(b) pre-AIA  2nd paragraph as being indefinite is withdrawn in light of Applicant’s amendments of instant claims to describe the percent inhibition of at least 10%.

Examiner’s Comment
A new grounds for rejection has been made under 35 U.S.C. § 112(a) pre-AIA  1st paragraph in light of Applicant’s admission on the record that it would have been expected that increasing oligonucleotide loading to arrive at the claimed density of at least 7 pmol/cm2 onto the surface of -galactosidase would result in loss of -galactosidase enzymatic function (p. 9, 2nd para. of Applicant’s remarks filed 7/08/2022).

New Claim Rejections - 35 USC § 112(a)
(Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 46-56, and 60-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

[AltContent: textbox ([img-media_image1.png])]Independent claims 31, 71, and 72 encompass methods of inhibiting expression of a gene product comprising a genus of core-shell nanoparticles, wherein the core is a single protein, and the shell is plurality of polynucleotides capable of inhibiting the gene product, wherein the polynucleotides are directly attached to the surface of the protein via covalent bonds (see excerpt from Fig. 14B of Applicant’s disclosure). In regard to the density of the plurality of polynucleotides on the surface of the protein, claims 31, 71, 72, encompass a genus of densities ranging from at least 7 pm/cm2 as per claim 31 to the entire surface of the protein such that it is completely covered as per claim 72. In regard to the nature of the proteins, the claimed core-shell nanoparticles comprise a genus of proteins with the exception of albumin or a protein that exhibits transport function as per claims 31 and 71, as well as proteins that exhibit catalytic activity as per claim 72.
	Dependent claims 46, 61 and 73 encompasses a genus of proteins that exhibit catalytic, signaling, and therapeutic activities.
Dependent claims 47-48, and 50-52, 60 encompass a genus of different polynucleotides and associated agents.
	Dependent claims 49 and 62-70 encompass a genus of different stoichiometries of the plurality of polynucleotides including up to 70 polynucleotides per single protein and/or a surface density corresponding to at least 30 pmol/cm2.
Dependent claims 53-56 encompass a genus of covalent linkages to the surface amino acids of the protein including azide based linkages to free amine groups.
Under the written description guidelines (see MPEP 2163) the Examiner is directed to determine whether one skilled in the art would recognize that the Applicant was in possession of the claimed invention as a whole at the time of filing.  The following considerations are critical to this determination.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
	Accordingly, to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.
ACTUAL REDUCTION TO PRACTICE
In regard to claims 31, 71, and 72 encompassing a genus of methods of inhibiting expression of a gene product comprising a genus core-shell nanoparticles, the specification provides working examples of catalase enzymes (both bovine and C. glutamicum variants) based core-shell nanoparticles, and -glucosidase based core-shell nanoparticles. 
For the catalases, Applicant demonstrates that the stoichiometry of polynucleotides is about 40-60 strands of DNA oligonucleotides per single catalase protein (Example 2, [0201], see Fig. 16E), and Applicant’s specification indicates this functionalization density for catalase corresponds to 30-50 pmol/cm2 [0229]. In addition, Applicant’s specification indicates that the catalases after conjugation, are taken up by cells (Fig. 4), and are also enzymatically active in vitro after conjugation ([0035], see Fig. 3B). 
For -glucosidase, Applicant demonstrates that the stoichiometry of polynucleotides is about 40 strands of DNA oligonucleotides per single -glucosidase protein (Example 3, [0206]).  In addition, Applicant’s specification indicates that after conjugation, the -glucosidase is taken up by cells and is enzymatically activity in cells [0211], Fig. 13). 
In regard to dependent 46, 61 and 73 encompassing a genus of proteins that exhibit catalytic activity, as stated supra, Applicant discloses just two types of proteins (i.e., catalases and -glucosidase).
	In regard to dependent claims 47-48, and 50-52, 60 encompassing a genus of different polynucleotides and associated agents, Applicant discloses a limited species of 5’ terminus modified synthetic oligonucleotides ([0195, 0200], Table 1, see SEQ ID NOs:1-5).
In regard to dependent claims 49 and 62-70 encompassing a genus of different densities of the polynucleotides, as stated supra, Applicant discloses about 40-60 polynucleotides are directly attached to the protein, which is indicated as corresponding to a density between 30-50 pmol/cm2.
In regard to dependent claims 53-56 encompassing a genus of covalent linkages to the surface amino acids of the protein, Applicant discloses that the 5’-DBCO-modified oligonucleotides are conjugated to azide-modified proteins by copper-free “click” chemistry (Examples 1-4, [0195-0202, 0215, 0229-0230]).
DISCLOSURE OF STRUCTURE
The Applicant has provided two types of proteins, at a narrow range of density of oligonucleotides, with a single type of conjugation chemistry. Certainly, with the help of a chemist, a skilled artisan could make single protein conjugates with a plurality of polynucleotides. These were known proteins, polynucleotides and conjugation chemistries. However, the prior art is silent with respect to the direct covalent conjugation of a plurality of polynucleotides to protein, wherein the protein is taken up by cells and the protein still being catalytically active and capable of signaling. Furthermore, neither the specification nor the art indicate a relationship between the structure of the claimed genus of protein core-shell nanoparticles and the ability to have proteins after direct covalent conjugation of a plurality of polynucleotides still exhibit the functions as claimed.  
SUFFICIENT RELEVANT IDENTIFYING CHARACTERISTICS
As mentioned above, Applicant demonstrates just two types of proteins, at a narrow range of density of oligonucleotides, with a single type of conjugation chemistry that are capable of being taken up by cells and exhibit enzymatic activity. However, the breadth of the claims encompass a genus of proteins capable of these functions, yet the present specification provides narrow guidance and a limited description of which modifications to what proteins would result in the ability to directly conjugate a plurality of nucleotides sufficient to allow uptake of the core-shell nanoparticle, yet still allow the protein to be enzymatically active and signal, therefore the skilled artisan would not know what rational approach to take to practice the claimed method comprising this genus of nanoparticles with any predictable outcome on a method of inhibiting expression of a gene product with a core protein capable of enzymatic catalysis and signaling.  Therefore, it is incumbent on the applicant to provide this nexus between structure and function, in order to be given credit for possession of the claimed methods comprising the claimed genus of methods.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
The method of practicing the claimed invention is not well established. Although the making of core-shell nanoparticles was known in the state of the art, one of skill in the art would neither expect nor predict the appropriate functional requirements as claimed. 
The following describes the state of the art with respect to protein core-oligonucleotide shell nanoparticles and their methods of use. 
Generally in regard to methods of inhibiting gene expression, Mirkin et al., (US2009/0209629, see IDS filed 3/05/2020) teaches methods of inhibiting expression of a gene product comprising metal core nanoparticles comprising a shell of a plurality of polynucleotides attached to the surface of the nanoparticle (Abstract, [0005, 0012, 0044, 0049, 0115], see claim 1 of Mirkin, 2009). Specifically, Mirkin (2009) demonstrates that a stoichiometry of 45 antisense oligonucleotides covalently conjugated to a 13 nm diameter gold nanoparticle yields a surface density of approximately 14 pmol/cm2, which is capable of being taken up by cells and inhibiting a gene product (Examples 1-4, [0127, 0132, 0134]). Thus, Mirkin (2009) describes methods of inhibiting gene products comprising the cellular uptake of core-shell nanoparticles comprising a plurality of oligonucleotides.
More specifically in regard to oligonucleotide conjugation to proteins, Gosh et al. (Bioconjugate Chem, 1990, 1:71-76) teaches that the making of protein core-oligonucleotide shell nanoparticles was well known in the art. However in regard to enzymatic activity of the protein after conjugation, Gosh teaches that the direct covalent conjugation of just 1 oligonucleotide to a single protein (i.e., 1:1 conjugate) of either alkaline phosphatase, horseradish peroxidase, or -galatosidase significantly reduced enzymatic activities between 15% to 30% (p. 75, col 1). Thus, Gosh makes clear that it was well known the conjugation of even one oligonucleotide to a protein will significantly inhibit its enzymatic activity.
	More recently, and most applicable to Applicant’s claimed invention, Lin et al (PLOS One, 2014, 9(6):e98403, pgs. 1-10) teaches that even azide based conjugation to proteins must occur in a site-specific manner of just one or two surface exposed amino acids in order to retain enzymatic activity. Overall, Lin discloses “the bioconjugation to multiple lysine residues of an enzyme often leads to heterogeneous mixtures of isomers, compromising the catalytic properties” (p. 1, 1st para.). Furthermore, Lin discloses that even the azide chemistry itself may not be compatible with enzyme function, such as with the enzyme dihydrofolate reductase, wherein “the authors reported complete loss of activity resulting in detrimental effects of the Cu(I) complex” (p. 2, 2nd para.).
Moreover, Applicant’s own specification indicates that the conjugation of a plurality of oligonucleotides to catalase core nanoparticles results in a significant loss in enzymatic activity ([0035], see Fig. 3B). Although, Applicant’s claims densities as low as 7pmol/cm2, this still represents at least 8-10 strands of DNA per single protein (based on Applicants 40-60 strands of DNA equal to 30-50 pmol/cm2, as well as Fig. 14 of the disclosure).  Furthermore, Applicant admits on the record that it would have been expected that increasing oligonucleotide loading to arrive at the claimed density onto the surface of -galactosidase would result in loss of -galactosidase enzymatic function (p. 9, 2nd para. of Applicant’s remarks filed 7/08/2022). Thus, the practicing of the claimed methods comprising the claimed genus of core-shell nanoparticle was not well established.
Applicant has claimed a genus of methods comprising a genus of single protein core-shell nanoparticles with certain functions, yet the specification has disclosed just two types of protein core-shell nanoparticles, at a narrow density of oligonucleotides, with a single type of conjugation chemistry, and has not set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that Applicant was in possession of the claimed genus of methods. Furthermore, the state of the art indicated that practicing the claimed methods comprising the claimed genus of protein core-shell nanoparticles is not well established with the claimed functions and would require undue experimentation.
CONCLUSION
Therefore, the Examiner concludes that there is insufficient written description of the instantly claimed genus of methods for inhibiting expression of a gene product comprising a genus core-shell nanoparticles that are able to be taken up by cells and exhibit catalytic and signaling functions. Specifically, there is limited description of the structure-function relationship between the claimed genus of protein core-shell nanoparticles and their ability to exhibit both uptake and enzymatic/signaling functions after the covalent and direct conjugation of a plurality of polynucleotides as claimed, and the Examiner further concludes a skilled artisan would find the specification inadequately describes the claimed genus of methods.

New Claim Rejections - 35 USC § 112(a)
(Scope of Enablement)
Claims 31, 46-56, and 60-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting the expression of a gene product comprising a single catalase or b-galactosidase protein core nanoparticle with a shell of 40-60 strands of DNA oligonucleotides, conducted by a copper free DBCO-azide based click chemistry, does not reasonably provide enablement for a method using any protein nanoparticle, at any oligonucleotide density, with any type of chemical conjugation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
SCOPE OF THE INVENTION 
The breadth of the claims encompasses a genus of methods comprising a genus of protein nanoparticles, with a genus of oligonucleotide densities, with a genus of chemical conjugations.
As discussed supra, the specification fails to describe the claimed methods using any protein nanoparticle, at any oligonucleotide density, with any type of chemical conjugation, and yet still have the protein exhibit catalytic or signaling activity and would require undue experimentation to discover these methods.  The specification only discloses and provides guidance for methods of inhibiting the expression of a gene product comprising a single catalase or b-galactosidase protein core nanoparticle with a shell of 40-60 strands of DNA oligonucleotides, conducted by a copper free DBCO-azide based “click” chemistry.  
[AltContent: textbox ([img-media_image1.png])]Independent claims 31, 71, and 72 encompass methods of inhibiting expression of a gene product comprising a genus of core-shell nanoparticles, wherein the core is a single protein, and the shell is plurality of polynucleotides capable of inhibiting the gene product, wherein the polynucleotides are directly attached to the surface of the protein via covalent bonds (see excerpt from Fig. 14B of Applicant’s disclosure). In regard to the density of the plurality of polynucleotides on the surface of the protein, claims 31, 71, 72, encompass a genus of densities ranging from at least 7 pm/cm2 as per claim 31 to the entire surface of the protein such that it is completely covered as per claim 72. In regard to the nature of the proteins, the claimed core-shell nanoparticles comprise a genus of proteins with the exception of albumin or a protein that exhibits transport function as per claims 31 and 71, as well as proteins that exhibit catalytic activity as per claim 72. Yet, as stated supra, Applicant’s specification only demonstrates successful uptake of and enzymatic activity of a single catalase or b-galactosidase protein core nanoparticle with a shell of 40-60 strands of DNA oligonucleotides, conducted by a copper free DBCO-azide based click chemistry.
	Dependent claims 46, 61 and 73 encompasses a genus of proteins that exhibit catalytic and signaling activity, while the specification on demonstrates catalytic activity for two types of enzymes.
Dependent claims 47-48, and 50-52, 60 encompass a genus of different polynucleotides and associated agents, while the specification demonstrates only a limited species of synthetic oligonucleotides.
	Dependent claims 49 and 62-70 encompass a genus of different stoichiometries of the plurality of polynucleotides including up to 70 polynucleotides per single protein and/or a surface density corresponding to at least 30 pmol/cm2, while the specification only demonstrates successful uptake of proteins with about 40-60 oligonucleotides per single protein and a surface density corresponding to about 30-50 pmol/cm2.
Dependent claims 53-56 encompass a genus of covalent linkages to the surface amino acids of the protein including azide based linkages to free amine groups, while the specification only demonstrates covalent conjugation with copper-free “click” chemistry using DBCO labeled oligonucleotides.
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: “Enablement is not precluded by the necessity for some 'experimentation.'”  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2)  the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
The office has analyzed the specification in direct accordance to the factors outlined in In re Wands. MPEP 2164.04 states: "[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection." These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform "undue experimentation" to make and/or use the invention and therefore, Applicant's claims are not enabled commensurate with the scope of the invention.  
ACTUAL REDUCTION TO PRACTICE
The specification provides limited guidance practicing the claimed methods.  The absence of working examples directed to a broader genus of protein, oligonucleotide densities, and conjugation chemistries necessitates further experimentation.  Therefore, the specification does not provide sufficient guidance on how to practice the claimed invention.
In regard to claims 31, 71, and 72 encompassing a genus of methods of inhibiting expression of a gene product comprising a genus core-shell nanoparticles, the specification provides working examples of catalase enzymes (both bovine and C. glutamicum variants) based core-shell nanoparticles, and -glucosidase based core-shell nanoparticles. 
For the catalases, Applicant demonstrates that the stoichiometry of polynucleotides is about 40-60 strands of DNA oligonucleotides per single catalase protein (Example 2, [0201], see Fig. 16E), and Applicant’s specification indicates this functionalization density for catalase corresponds to 30-50 pmol/cm2 [0229]. In addition, Applicant’s specification indicates that the catalases after conjugation, are taken up by cells (Fig. 4), and are also enzymatically active in vitro after conjugation ([0035], see Fig. 3B). 
For -glucosidase, Applicant demonstrates that the stoichiometry of polynucleotides is about 40 strands of DNA oligonucleotides per single -glucosidase protein (Example 3, [0206]).  In addition, Applicant’s specification indicates that after conjugation, the -glucosidase is taken up by cells and is enzymatically activity in cells [0211], Fig. 13). 
In regard to dependent 46, 61 and 73 encompassing a genus of proteins that exhibit catalytic activity, as stated supra, Applicant discloses just two types of proteins (i.e., catalases and -glucosidase).
	In regard to dependent claims 47-48, and 50-52, 60 encompassing a genus of different polynucleotides and associated agents, Applicant discloses a limited species of 5’ terminus modified synthetic oligonucleotides ([0195, 0200], Table 1, see SEQ ID NOs:1-5).
In regard to dependent claims 49 and 62-70 encompassing a genus of different densities of the polynucleotides, as stated supra, Applicant discloses about 40-60 polynucleotides are directly attached to the protein, which is indicated as corresponding to a density between 30-50 pmol/cm2.
In regard to dependent claims 53-56 encompassing a genus of covalent linkages to the surface amino acids of the protein, Applicant discloses that the 5’-DBCO-modified oligonucleotides are conjugated to azide-modified proteins by copper-free “click” chemistry (Examples 1-4, [0195-0202, 0215, 0229-0230]).
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
The state of the art teaches that the claimed method is not a highly successful technique or has highly variable results. Consequently, there is ample reason to conclude that there would be a high degree of unpredictability in practicing methods of inhibiting gene expression using any protein nanoparticle, at any oligonucleotide density, with any type of chemical conjugation. 
Generally in regard to methods of inhibiting gene expression, Mirkin et al., (US2009/0209629, see IDS filed 3/05/2020) teaches methods of inhibiting expression of a gene product comprising metal core nanoparticles comprising a shell of a plurality of polynucleotides attached to the surface of the nanoparticle (Abstract, [0005, 0012, 0044, 0049, 0115], see claim 1 of Mirkin, 2009). Specifically, Mirkin (2009) demonstrates that a stoichiometry of 45 antisense oligonucleotides covalently conjugated to a 13 nm diameter gold nanoparticle yields a surface density of approximately 14 pmol/cm2, which is capable of being taken up by cells and inhibiting a gene product (Examples 1-4, [0127, 0132, 0134]). Thus, Mirkin (2009) describes methods of inhibiting gene products comprising the cellular uptake of core-shell nanoparticles comprising a plurality of oligonucleotides.
More specifically in regard to oligonucleotide conjugation to proteins, Gosh et al. (Bioconjugate Chem, 1990, 1:71-76) teaches that the making of protein core-oligonucleotide shell nanoparticles was well known in the art. However in regard to enzymatic activity of the protein after conjugation, Gosh teaches that the direct covalent conjugation of just 1 oligonucleotide to a single protein (i.e., 1:1 conjugate) of either alkaline phosphatase, horseradish peroxidase, or -galatosidase significantly reduced enzymatic activities between 15% to 30% (p. 75, col 1). Thus, Gosh makes clear that it was well known the conjugation of even one oligonucleotide to a protein will significantly inhibit its enzymatic activity.
	More recently, and most applicable to Applicant’s claimed invention, Lin et al (PLOS One, 2014, 9(6):e98403, pgs. 1-10) teaches that even azide based conjugation to proteins must occur in a site-specific manner of just one or two surface exposed amino acids in order to retain enzymatic activity. Overall, Lin discloses “the bioconjugation to multiple lysine residues of an enzyme often leads to heterogeneous mixtures of isomers, compromising the catalytic properties” (p. 1, 1st para.). Furthermore, Lin discloses that even the azide chemistry itself may not be compatible with enzyme function, such as with the enzyme dihydrofolate reductase, wherein “the authors reported complete loss of activity resulting in detrimental effects of the Cu(I) complex” (p. 2, 2nd para.).
Moreover, Applicant’s own specification indicates that the conjugation of a plurality of oligonucleotides to catalase core nanoparticles results in a significant loss in enzymatic activity ([0035], see Fig. 3B). Although, Applicant’s claims densities as low as 7pmol/cm2, this still represents at least 8-10 strands of DNA per single protein (based on Applicants 40-60 strands of DNA equal to 30-50 pmol/cm2, as well as Fig. 14 of the disclosure).  Furthermore, Applicant admits on the record that it would have been expected that increasing oligonucleotide loading to arrive at the claimed density onto the surface of -galactosidase would result in loss of -galactosidase enzymatic function (p. 9, 2nd para. of Applicant’s remarks filed 7/08/2022). Thus, the practicing of the claimed methods comprising the claimed genus of core-shell nanoparticle was not well established.
Since the prior art at the effective filing date of the present application did not provide guidance for practicing methods of inhibiting gene expression using any protein nanoparticle, at any oligonucleotide density, with any type of chemical conjugation, wherein the protein nanoparticle is taken up by cells and exhibits catalytic or signaling activity, it is incumbent upon the instant specification to do so. The physiological art is recognized as unpredictable (MPEP 2164.03). As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires: “That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.” Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maize!.). In view of the foregoing, due to the lack of sufficient guidance provided by the specification regarding the issues set forth above, the state of the relevant art, and the breadth of the claims, it would have required undue experimentation for one skilled in the art to practice the instant broadly claimed invention. 
				CONCLUSION
In conclusion, since the art teaches that success of said method is prone to influence by multiple factors, and is highly unpredictable with respect to practicing methods of inhibiting gene expression using any protein nanoparticle, at any oligonucleotide density, with any type of chemical conjugation, wherein the protein nanoparticle is taken up by cells and exhibits catalytic or signaling activity, and the specification does not provide ample guidance with respect to achieving the unexpected results, one would be burdened with undue experimentation to practice the claimed invention beyond the scope of inhibiting the expression of a gene product comprising a single catalase or b-galactosidase protein core nanoparticle with a shell of 40-60 strands of DNA oligonucleotides, conducted by a copper free DBCO-azide based “click” chemistry.

Withdrawn Claim Rejections - 35 USC § 103
The prior rejection of Claims 31, 46-51, 53-54, and 61-71 under 35 U.S.C. 103 as being unpatentable over Mirkin et al., (US2009/0209629, filed 6/08/2006, published 8/20/2009, see IDS filed 3/05/2020), in view of Farooqui et al., (US 6,942,972, patented 9/13/2005, prior art of record) is withdrawn in light of Applicant’s persuasive arguments that increasing oligonucleotide loading to arrive at the claimed density of 7 pmol/cm2 onto the surface of -galactosidase would result in loss of -galactosidase enzymatic function (p. 9, 2nd para. of Applicant’s remarks filed 7/08/2022).

The prior rejection of Claims 50-52, and 60 under 35 U.S.C. 103 as being unpatentable over Mirkin et al., (US2009/0209629, filed 6/08/2006, published 8/20/2009, see IDS filed 3/05/2020), in view of Farooqui et al., (US 6,942,972, patented 9/13/2005, prior art of record), as applied to claim 31, in further view Mirkin et al., (US2012/0288935, prior art of record) is withdrawn in light of Applicant’s persuasive arguments

The prior rejection of Claims 56 under 35 U.S.C. 103 as being unpatentable over Mirkin et al., (US2009/0209629, filed 6/08/2006, published 8/20/2009, see IDS filed 3/05/2020), in view of Farooqui et al., (US 6,942,972, patented 9/13/2005, prior art of record) and Mirkin et al., (US2012/0288935, prior art of record), as applied to claims 31, 53, and 55, in further view of KeraFast (2012, Technical Note, pgs. 1-2, prior art of record) is withdrawn in light of Applicant’s persuasive arguments

The prior rejection of Claim 71 under 35 U.S.C. 103 as being unpatentable over Mirkin et al., (US2009/0209629, filed 6/08/2006, published 8/20/2009, see IDS filed 3/05/2020), in view of Ming et al., (Biomaterials, 2013, 34:1-122, published on-line 7/19/2013, prior art of record) is withdrawn in light of Applicant’s persuasive arguments


New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31, 46-51, 53-54, 61-71, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Mirkin et al., (US2009/0209629, filed 6/08/2006, published 8/20/2009, see IDS filed 3/05/2020), in view of Lipford et al. (WO2006/080946, filed 6/05/2005)

In regard to claims 31 and 71, Mirkin (2009) teaches a method of inhibiting expression of a gene product by a target polynucleotide comprising contacting the target polynucleotide with nanoparticles comprising a shell of a plurality of polynucleotides attached to the surface of the nanoparticle (Abstract, [0005, 0012, 0044, 0049, 0115], see claim 1 of Mirkin, 2009).
In regard to the type of attachments as per claims 31 and 71, Mirkin (2009) teaches the polynucleotides are directly and covalently attached to the nanoparticle surface ([0005, 0074-0075, 0086], see claim 18 of Mirkin, 2009)
In regard to the functionality of the polynucleotides as per claims 31 and 71, Mirkin (2009) teaches that at least one of the plurality of polypeptides is capable of inhibiting the target gene by about 10% ([0016, 0119], see claim 47 of Mirkin, 2009).
In regard to surface density of the polynucleotides as per claim 31, Mirkin reduces to practice a nanoparticle with a surface density of polynucleotides of approximately 14 pmol/cm2 [0127], but generally teaches that density of polynucleotides is at least 10 pmol/cm2 [0042, 0082] see claim 49 of Mirkin, 2009). 
However in regard to claims 31 and 71, although Mirkin teaches the nanoparticle can be based on a single protein such as albumin [0047], they are silent with respect to the nanoparticle based on the single protein such as an antigen.
Lipford (WO2006) teaches methods of delivering core-shell nanoparticles to cells comprising the covalent conjugation of a plurality of oligonucleotides to a protein antigen (Abstract, p. 2, Summary of the Invention). Specifically in regard to the methods of claims 31 and 71, Lipford teaches a single protein antigen is directly and covalently conjugated to a plurality of oligonucleotides (p. 6, 2nd para. & 4th para., p. 8, last 2 para., p. 67, Example 1). Furthermore, in regard to the nature of the protein antigen, as per claims 31, 46 and 73, Lipford teaches the antigen is a tumor antigen which serves as a therapeutic agent (p. 5, lines 20-24, p. 22, 1st para. p. 25, 4th para.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of inhibiting a target gene comprising a core-shell protein nanoparticle comprising a plurality of covalently attached polynucleotides as suggested by Mirkin (2009) and substitute a tumor antigen as the single protein as taught by Lipford with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Mirkin (2009) suggests that the core-shell nanoparticle is used for treating cancer [0002, 0055], thus a tumor antigen would have been an obvious choice to serve this purpose. Furthermore, Lipford teaches that the antigen-containing conjugates can be used in conjunction with inhibitory oligonucleotides (p. 16, 4th para., p. 37, last para.), and that the uptake of antigens by antigen presenting cells can provide a variety of beneficial immune responses (p. 37, last para., p. 50, 3rd para., p. 51, 1st para.). 
In regard to claim 46, as stated supra, the tumor antigen protein exhibits therapeutic activity via an immune response.
In regard to claim 47, Mirkin (2009) teaches the plurality of polynucleotides are the same [0010, 0058, 0087].
In regard to claim 48, Mirkin (2009) teaches the plurality of polynucleotides are the different in order to target different genes or different locations on the same gene [0011, 0058, 0087], see claims 30 and 31 of Mirkin (2009).
In regard to claims 49 and 65-66, as stated supra, Mirkin (2009) teaches that density of polynucleotides is at least 10 pmol/cm2. 
In regard to claims 50 and 51, Mirkin (2009) teaches that an additional agent is chemically conjugated to the oligonucleotide, such as lipid agent to improve uptake or peptide based targeting agent [0108-0110].
In regard to claims 53-54, as stated supra, Lipford teaches the covalent attachment oligonucleotides to a single protein, which Lipford teaches occurs through a succinimidyl ester chemical reaction with the free amino groups of the protein, which includes lysine (p. 67, 1st para.).
In regard to claim 61, Lipford specifically teaches the tumor antigen is the serine protease PSA (p. 25, lines 28-29), which would have been an obvious choice to target because of its role in prostate cancer (p. 26, lines 24-25), which is one of the most common cancers in men.
In regard to claims 62 and 64, as stated supra, Mirkin (2009) reduces to practice a nanoparticle with a surface density of polynucleotides of approximately 14 pmol/cm2 that is approximately 45 strands per nanoparticle [0127], which is encompassed by the claimed ranges.
In regard to claims 63, Mirkin (2009) generally teaches that density of polynucleotides is between 10 to 50 pmol/cm2 [0082] see claim 49 of Mirkin, 2009), and preferably not more than about 35-40 pmol/cm2 [0042], which is a range that encompasses 18-21 pmol/cm2 and it would have been obvious to one of ordinary skill in the art to substitute a surface density of 18-21 pmol/cm2. Furthermore, Mirkin (2009) teaches that 30 pmol/cm2 is approximately 100 strands of DNA [0150], thus the density range taught by Mirkin (2009) encompasses the claimed range of 60-70 polynucleotides per nanoparticle. Notably, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05. 
In regard to claim 67, as stated supra, Mirkin (2009) reduces to practice a nanoparticle with a surface density of polynucleotides of approximately 14 pmol/cm2, which is about 15 pmol/cm2 and it would have been obvious to one of ordinary skill in the art to substitute a surface density of 15 pmol/cm2. MPEP 2144.05(I) states “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  
In regard to claims 68-70, as stated supra, Mirkin (2009) generally teaches that density of polynucleotides is between 10 to 35 pmol/cm2, which is a range that encompasses 20-30 pmol/cm2 and it would have been obvious to one of ordinary skill in the art to substitute a surface density of 20-30 pmol/cm2. As stated supra, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 7/08/2022 are acknowledged.
First, Applicant argues that Mirkin does not teach or suggest a single protein core.
Second, Applicant argues there was no reasonable expectation of success in making a protein core nanoparticle because the claimed density of polynucleotides of at least 7 pmol/cm2 onto the surface of the enzyme would destroy the activity of the protein. 
Applicant's second arguments have been fully considered and they are found partially persuasive in for far than the obviousness type rejections over Mirkin in view of Farooqui have been withdrawn.
However, Mirkin (2009) has been reapplied over Lipford (2006), who teaches it would have been predictably obvious to choose a protein antigen to prepare a core-shell nanoparticle, wherein the antigen exhibits therapeutic function.
Furthermore, in regard Applicant’s first argument, the Examiner has amended the cited passages from Mirkin (2009) to only include paragraph [0047], wherein the nanoparticles are composed of organic biopolymers such as “polypeptides and BSA”.  Although Mirkin (2009) does not provide a preferred embodiment of a nanoparticle comprising a protein core such as BSA, the cited passage certainly suggests that this is an option. The MPEP 2123 (I) states that patents are relevant as prior art for all they contain, and that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. In instant case, the use of a BSA core as suggested by Mirkin (2009) is a typical agent for the covalent conjugation of oligos found in cell delivery art (see Example 1 of Lipford).  Applicant is reminded that preferred embodiments are not the only teaching of a reference. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

	

Claims 50-52, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Mirkin et al., (US2009/0209629, filed 6/08/2006, published 8/20/2009, see IDS filed 3/05/2020), in view of (Lipford et al. (WO2006/080946, filed 6/05/2005), as applied to claim 31, in further view Mirkin et al., (US2012/0288935, prior art of record)

As stated supra, Mirkin (2009) and Lipford suggest a method of inhibiting a target gene comprising  a nanoparticle comprising a single tumor antigen protein core covalently attached by amino groups to a plurality of polynucleotides.
In regard to claims 50-52, and 60, although Mirkin (2009) teaches that the nanoparticles can further comprise additional therapeutic agents, which include DNA [0043], and much of Mirkin (2009) is directed to the use of anti-sense DNA (i.e., ASODNs, see Abstract, Examples, etc.), they are silent with respect to an additional therapeutic antisense-DNA oligonucleotide non-covalently associated with the plurality of polynucleotides.
Mirkin (2012), same inventor of Mirkin (2009), teaches a method of inhibiting expression of a gene comprising a core-shell nanoparticle, wherein the shell comprises a plurality of polynucleotides (Summary).
In regard to claims 50-52 and 60, Mirkin (2012) teaches that the nanoparticles further comprise therapeutic agents such as oligonucleotides that are non-covalently associated with polynucleotides of the nanoparticle [0040, 0064]. Specifically, in regard to claim 60, Mirkin (2012) teaches that oligonucleotides associated with the nanoparticles include antisense oligonucleotides that are capable of inhibiting a target gene [0055].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method for inhibiting a gene comprising a core-shell protein nanoparticle further comprising an associated therapeutic DNA as suggested by Mirkin (2009) and Lipford, and substitute a non-covalently associated antisense DNA as taught by Mirkin (2012) with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Mirkin (2012) because having additional antisense oligonucleotides would have enabled the nanoparticles to inhibit more than one target gene or inhibit a single target gene in more than one location [0057]
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 7/08/2022 are acknowledged and have been addressed supra.


Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Mirkin et al., (US2009/0209629, filed 6/08/2006, published 8/20/2009, see IDS filed 3/05/2020), in view of (Lipford et al. (WO2006/080946, filed 6/05/2005), as applied to claims 31 and 53, in further view Mirkin et al., (US2012/0288935, prior art of record)

As stated supra, Mirkin (2009) and Lipford suggest a method of inhibiting a target gene comprising a nanoparticle comprising a single tumor antigen protein core covalently attached by amino groups to a plurality of polynucleotides.
However, Mirkin (2009) et al. silent with respect to using click chemistry to conjugate the plurality of polynucleotides to the protein nanoparticle.
Mirkin (2012), same inventor of Mirkin (2009), teaches a method of inhibiting expression of a gene comprising a core-shell nanoparticle, wherein the shell comprises a plurality of polynucleotides attached to the amino groups of the core material via covalent bonds made via click chemistry (Summary).
In regard to claim 55, Mirkin (2012) teaches the click chemistry to conjugate the polynucleotide to the nanoparticle is via a triazole linkage formed by the reaction of an azide moiety attached to the surface amino group of the nanoparticle and an alkyne functional group on the polynucleotide [0011-0012, 0019].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method for inhibiting a gene comprising a core-shell protein nanoparticle comprising covalently attached polynucleotides as suggested by Mirkin (2009) and Lipford, and substitute covalently attach the plurality of polynucleotides to the amino groups of the protein nanoparticle via click chemistry as taught by Mirkin (2012) with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Mirkin (2012) because click chemistry conjugation is a facile method of conjugation for oligonucleotides that is particularly attractive because of its bioorthogonality and high heat of formation, which can promote a high density of polynucleotides being conjugated [0019]. Furthermore, Mirkin (2012) teaches that the taught click chemistry and improves cellular uptake of the nanoparticle complex [0019, 0089].
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 7/08/2022 are acknowledged and have been addressed supra.

Claims 56 is rejected under 35 U.S.C. 103 as being unpatentable over Mirkin et al., (US2009/0209629, filed 6/08/2006, published 8/20/2009, see IDS filed 3/05/2020), in view of (Lipford et al. (WO2006/080946, filed 6/05/2005) and Mirkin et al., (US2012/0288935, prior art of record), as applied to claims 31, 53, and 55, in further view of KeraFast (2012, Technical Note, pgs. 1-2, prior art of record).

As stated supra, Mirkin et al. suggest a method of inhibiting a target gene comprising a nanoparticle comprising a single tumor antigen protein core covalently attached to a plurality of polynucleotides through azide-alkyne click chemistry.
However, Mirkin et al. are silent with respect to a linkage of formula II.
[AltContent: textbox ([img-media_image2.png])]In regard to claim 56, KeraFast teaches a click chemistry method for ligating the free amino of a protein with another molecule via a dibenzocyclooctyne (DBCO) group according to formula II, wherein L is –C(O)-C3 and L2 is a C3 alkylene (see Fig. 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method for inhibiting a gene comprising a core-shell protein nanoparticle comprising an inhibitory nucleic acid covalently attached via azide-alkyne click chemistry as suggested by Mirkin et al. and use DBCO based click chemistry as taught by KeraFast with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by KeraFast because DBCO click chemistry is biocompatible and yields high efficiency conjugation (p. 2, Product Features and Benefits).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 7/08/2022 are acknowledged and have been addressed supra.

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Mirkin et al., (US2009/0209629, filed 6/08/2006, published 8/20/2009, see IDS filed 3/05/2020), in view of (Lipford et al. (WO2006/080946, filed 6/05/2005) and Ming et al., (Biomaterials, 2013, 34:1-122, published on-line 7/19/2013, prior art of record)

In regard to claim 72, Mirkin (2009) teaches a method of inhibiting expression of a gene product by a target polynucleotide comprising contacting the target polynucleotide with nanoparticles comprising a shell of a plurality of polynucleotides attached to the surface of the nanoparticle (Abstract, [0005, 0012, 0044, 0049, 0115], see claim 1 of Mirkin, 2009).
In regard to the type of attachments as per claim 72, Mirkin (2009) teaches the polynucleotides are directly and covalently attached to the nanoparticle surface ([0005, 0074-0075, 0086], see claim 18 of Mirkin, 2009)
In regard to the functionality of the polynucleotides as per claim 72, Mirkin (2009) teaches that at least one of the plurality of polypeptides is capable of inhibiting the target gene by about 10% ([0016, 0119], see claim 47 of Mirkin, 2009).
However in regard to claim 72, although Mirkin teaches the nanoparticle can be based on a single protein such as albumin [0047], they are silent with respect to the nanoparticle based on the single therapeutic protein such as an antigen.
Lipford (WO2006) teaches methods of delivering core-shell nanoparticles to cells comprising the covalent conjugation of a plurality of oligonucleotides to a protein antigen (Abstract, p. 2, Summary of the Invention). Specifically in regard to the methods of claim 72, Lipford teaches a single protein antigen is directly and covalently conjugated to a plurality of oligonucleotides (p. 6, 2nd para. & 4th para., p. 8, last 2 para., p. 67, Example 1). Furthermore, in regard to the nature of the protein antigen, as per claim 72, Lipford teaches the antigen is a tumor antigen which serves as a therapeutic agent (p. 5, lines 20-24, p. 22, 1st para. p. 25, 4th para.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of inhibiting a target gene comprising a core-shell protein nanoparticle comprising a plurality of covalently attached polynucleotides as suggested by Mirkin (2009) and substitute a tumor antigen as the single protein as taught by Lipford with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Mirkin (2009) suggests that the core-shell nanoparticle is used for treating cancer [0002, 0055], thus a tumor antigen would have been an obvious choice to serve this purpose. Furthermore, Lipford teaches that the antigen-containing conjugates can be used in conjunction with inhibitory oligonucleotides (p. 16, 4th para., p. 37, last para.), and that the uptake of antigens by antigen presenting cells can provide a variety of beneficial immune responses (p. 37, last para., p. 50, 3rd para., p. 51, 1st para.). 
However, in regard to claim 72, Mirkin (2009) is silent to a method for inhibiting expression of a target gene comprising the single tumor antigen protein entirely covered with a plurality of polynucleotides.
In regard to instant claim, Ming teaches methods of inhibiting the expression of gene products comprising core-shell protein nanoparticles (Abstract). Specifically, Ming teaches the single protein of albumin covered by a shell of splice-switching oligonucleotides (SSOs) with a RGD targeting sequence, which are covalently and directly attached to the albumin surface by a disulfide bond (p. 3, Materials & Methods, see excerpt of Fig. 1 below).

    PNG
    media_image3.png
    402
    1045
    media_image3.png
    Greyscale

Specifically, Ming teaches that a single molecule of albumin contains 15-16 polynucleotides for approximately 18 surface amino groups to be modified (p. 6, Results, 1st para.). Although, this is not completely covered (i.e., 18 out of 18 surface amino acid groups modified), Ming teaches this is a loading efficiency is a results effective variable to be optimized compared to similar nanoparticles for polynucleotide delivery (p. 11, Conclusion, 1st para.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method for inhibiting a target gene comprising a core-shell tumor antigen nanoparticle comprising a plurality of covalently attached polynucleotides as suggested by Mirkin (2009) in view of Lipford and to completely cover the tumor antigen nanoparticle with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because Ming teaches that loading efficiency is a results effective variable that is to be optimized to approach 100% (i.e., all 18 out 18 of the sites on albumin would be modified). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to completely cover the albumin nanoparticle with polynucleotides, since it has been held that discovering an optimum value (i.e., 100%) of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 7/08/2022 are acknowledged and have been addressed supra.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/           Examiner, Art Unit 1631